Mollison, Judge:
Counsel for the parties have submitted the appeals for reappraisement enumerated in the attached schedule for decision upon stipulation reading as follows:
1. That the appeals for reappraisement enumerated in Schedule “A” hereto attached and made a part hereof cover certain footwear, the uppers of which are composed in chief value of rayon with soles composed wholly or in chief value of India rubber, and that said footwear was appraised under Section 402a (g) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956.
*5242. That at the time of exportation of the imported merchandise no domestic manufacturer offered like or similar merchandise for sale and like or similar merchandise was not manufactured or produced in the United States.
3. That on or about the date of exportation, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States at the invoice unit prices less ocean freight and marine insurance premium as noted on the invoices, such prices including the cost of all containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States.
4. That on or about the date of exportation, the foreign value or such value as defined in Section 402a(c) of the Tariff Act of 1930, as amended, was no higher.
On the agreed facts, I find that export value, as defined in section 402a (d), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the value of the footwear involved and that such value, in each instance, is as set forth in paragraph 3 of the stipulation, quoted above.
Judgment will issue accordingly.